      Case 2:20-cv-02131-DDC-ADM Document 1 Filed 03/19/20 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF KANSAS

FAITH MCCULLOCH                      )
28110 E. Atherton                    )
Sibley, MO 64088                     )
                                     )
      Plaintiff,                     )
                                     )
      v.                             )       Case No.
                                     )
PCS, INCORPORATED,                   )
Serve Registered Agent               )
Tamer Christo                        )
1948 E. Santa Fe Street, Ste. A      )
Olathe, Kansas 66062                 )
                                     )
      Defendant.                     )

                                   COMPLAINT

      Plaintiff Faith McCulloch, for her Complaint against Defendant PCS,

Incorporated, states as follows:

      1.      Plaintiff Faith McCulloch is a female citizen of the State of

Missouri.

      2.      Defendant PCS, Incorporated, is a corporation organized,

registered to do business, and operating in good standing in the state of

Kansas, under the business name PCS VOIP.

      3.      This case arises under Title VII of the Civil Rights Act, as

amended, 42 U.S.C. §2000e, et seq., (Title VII), making jurisdiction proper in

this court.

                                         1
     Case 2:20-cv-02131-DDC-ADM Document 1 Filed 03/19/20 Page 2 of 9




      4.    Venue is proper within this district under 28 U.S.C. § 1391(a) in

that the employment practices hereinafter alleged to be unlawful were

committed in this judicial district.

      5.    Plaintiff was subjected to sexual harassment, sex discrimination

and retaliation in violation of Title VII, 42 U.S.C. § 2000e-2, by Defendant.

      6.    At all times relevant to this action, Defendant, either itself or

among joint or integrated companies with the same ownership, management,

employees and locations, have employed fifteen or more employees and is

therefore an employer as defined in Title VII, 42 U.S.C. § 2000e(b).

      7.    Plaintiff filed a charge of discrimination with the Equal

Employment Opportunity Commission (EEOC) within 180 days of the

unlawful employment practices complained of herein.

      8.    Plaintiff received a Notice of Right to Sue from the EEOC and this

Complaint is filed within 90 days of receipt of that letter.

                    COUNT I – SEXUAL HARASSMENT

      9.    Plaintiff incorporates preceding paragraphs as if fully set forth

herein.

      10.   Plaintiff was employed by Defendant as an Administrative

Assistant until she was terminated on July 11, 2019. She performed her job to

the best of her ability and satisfactorily met the legitimate job expectations of

her employer.

                                        2
     Case 2:20-cv-02131-DDC-ADM Document 1 Filed 03/19/20 Page 3 of 9




      11.      During her employment, Plaintiff was subjected to repeated

inappropriate sexual comments, and abusive behavior based on gender, by

behavior by her male manager and owner of the business. This conduct was

ongoing and severe and pervasive and included unwanted, inappropriate and

unwelcome sexual comments.

      12.      This included the following conduct:

            • inappropriate sexual comments to plaintiff and others;

            • inappropriate questions about plaintiff’s sex life,

            • attempts to kiss plaintiff

            • repeated attempts to get plaintiff drunk,

            • purchases of gifts and dinner;

            • He engaged in discussions about his sexual relationships and has

               made comments about having sex with other female employees. In

               general, there was a lot of discussion about sex in the workplace.

      13.      On January 16, 2019, he tried to kiss her again.

      14.      Plaintiff complained internally about the harassment. Since that

time, she was retaliated against, including being demoted and ultimately

terminated.

      15.      Additionally, plaintiff is associated with Kelly Callin who has also

filed a charge of discrimination and lawsuit against defendant.



                                           3
     Case 2:20-cv-02131-DDC-ADM Document 1 Filed 03/19/20 Page 4 of 9




      16.   But for Plaintiff gender and her association with Kelly Callin who

is a woman, she would not have been subjected to the sexual harassment

described herein.

      17.   The sexual harassment described in this Complaint was severe,

pervasive, unwelcome, and affected the terms, conditions, and privileges of

Plaintiff's employment and constituted an unreasonable interference with

Plaintiff's work in violation of Title VII. The conduct was continuing in nature

dating back to the beginning of plaintiff’s employment.

      18.   Plaintiff complained about the sexual harassment to the President

and another management employee, but defendant failed to take appropriate

remedial action to stop the unlawful conduct.

      19.   As a direct and proximate result of the unlawful practices of

defendant, Plaintiff has sustained damages in the form of lost salary,

emotional pain, suffering, inconvenience, loss of enjoyment of life and mental

anguish.

      20.   Defendant PCS, Incorporated acted with reckless indifference to

Plaintiff’s federally protected rights, entitling Plaintiff to an additional amount

as punitive damages in such sum that will serve to punish Defendant and to

deter Defendant and others from like conduct.

                                        4
      Case 2:20-cv-02131-DDC-ADM Document 1 Filed 03/19/20 Page 5 of 9




      WHEREFORE, Plaintiff prays for judgment against Defendant as

follows:

      a.     For compensatory damages including backpay and damages for

Plaintiff’s emotional pain, suffering, inconvenience, loss of enjoyment of life

and mental anguish, in a reasonable amount to be determined at trial;

      b.     For an award of punitive damages in a reasonable amount to be

determined at trial;

      c.     For an award of reasonable costs and attorney's fees; and

      d.     For such equitable and other relief as the Court deems just and

necessary.

                    COUNT II – SEX DISCRIMINATION

      21.    Plaintiff incorporates by reference the preceding paragraphs of

this petition.

      22.    Plaintiff’s sex, female, was a determining factor in the termination

decision.

      23.    Similarly   situated   male    employees   with   similar   alleged

performance issues were not disciplined as severely as was plaintiff and were

not terminated.

      24.    Defendant’s stated reasons for the demotion and termination were

pretextual. Plaintiff was demoted and terminated for bogus reasons.



                                        5
     Case 2:20-cv-02131-DDC-ADM Document 1 Filed 03/19/20 Page 6 of 9




      25.    Defendant terminated plaintiff’s employment because of her

gender, because of her association with Kelly Callin, and in retaliation for the

complaints of sexual harassment.

      26.    As a direct and proximate result of Defendant’s unlawful

employment practices described herein, Plaintiff sustained damages in the

form of lost salary and emotional pain, suffering, inconvenience, loss of

enjoyment of life and mental anguish.

      27.    Defendant acted with reckless indifference to Plaintiff’s federally

protected rights, entitling Plaintiff to an additional amount as punitive

damages in such sum that will serve to punish Defendant and to deter

Defendant and others from like conduct.

      WHEREFORE, Plaintiff prays for judgment against Defendant as

follows:

      a.     For compensatory damages including backpay and damages for

Plaintiff’s emotional pain, suffering, inconvenience, loss of enjoyment of life

and mental anguish, in a reasonable amount to be determined at trial;

      b.     For an award of punitive damages in a reasonable amount to be

determined at trial;

      c.     For an award of reasonable costs and attorney's fees; and

      d.     For such equitable and other relief as the Court deems just and

necessary.

                                        6
      Case 2:20-cv-02131-DDC-ADM Document 1 Filed 03/19/20 Page 7 of 9




                            COUNT III – RETALIATION

      28.     Plaintiff incorporates by reference the preceding paragraphs of

this petition.

      29.     Plaintiff rejected the sexual advances, complained to him about it,

and complained to management about sexual harassment and sex

discrimination by her manager. Plaintiff also was associated with Kelly Callin

who had complained about sexual harassment and inappropriate behavior.

      30.     Plaintiff was demoted shortly after her complaints of sex

harassment and sex discrimination and was terminated because of those

complaints.

      31.     Plaintiff’s   complaints   were   a   determining   factor   in   the

termination; but for her complaints, she would not have been terminated.

      32.     As a direct and proximate result of Defendant’s unlawful

employment practices described herein, Plaintiff sustained damages in the

form of lost salary and emotional pain, suffering, inconvenience, loss of

enjoyment of life and mental anguish.

      33.     Defendant acted with reckless indifference to Plaintiff’s federally

protected rights, entitling Plaintiff to an additional amount as punitive

damages in such sum that will serve to punish Defendant and to deter

Defendant and others from like conduct.



                                          7
     Case 2:20-cv-02131-DDC-ADM Document 1 Filed 03/19/20 Page 8 of 9




      WHEREFORE, Plaintiff prays for judgment against Defendant as

follows:

      a.     For compensatory damages including backpay and damages for

Plaintiff’s emotional pain, suffering, inconvenience, loss of enjoyment of life

and mental anguish, in a reasonable amount to be determined at trial;

      b.     For an award of punitive damages in a reasonable amount to be

determined at trial;

      c.     For an award of reasonable costs and attorney's fees; and

      d.     For such equitable and other relief as the Court deems just and

necessary.

                           JURY TRIAL DEMAND

      Plaintiff demands a jury trial on all issues so triable.

                  DESIGNATION OF PLACE OF TRIAL

      Plaintiff requests that the trial of this case be held in Kansas City,

Kansas.




                                        8
Case 2:20-cv-02131-DDC-ADM Document 1 Filed 03/19/20 Page 9 of 9




                             THORNBERRY BROWN, LLC

                       By:   /s/ Stephen C. Thornberry
                             Randall W. Brown            KS# 17905
                             randy@thornberrybrown.com
                             Stephen C. Thornberry       KS# 17494
                             steve@thornberrybrown.com
                             4550 Main Street, Suite 205
                             Kansas City, Missouri 64111
                             (816) 531-8383 telephone
                             (816) 531-8385 facsimile
                             ATTORNEYS FOR PLAINTIFF




                               9
